EXHIBIT 10.2

PROMISSORY NOTE

U.S. $14,200,000.00 May 7, 2014

FOR VALUE RECEIVED, IREIT MANSFIELD POINTE, L.L.C., a Delaware limited liability
company (“Borrower”), hereby unconditionally promises to pay to the order of
JPMORGAN CHASE BANK, N.A., a national banking association (“Lender”), at 10
South Dearborn, 19th Floor, Chicago, Illinois 60603, or at such other place as
the holder hereof may from time to time designate in writing, the principal sum
of FOURTEEN MILLION TWO HUNDRED THOUSAND AND NO/100 DOLLARS ($14,200,000.00)
(the “Loan”), or so much thereof as has been advanced from time to time, in
lawful money of the United States of America, with interest thereon to be
computed on the outstanding balance from time to time under this Promissory Note
(this “Note”) at the applicable interest rate set forth below, and to be paid in
accordance with the terms of this Note.

The proceeds of the loan evidenced by this Note shall be advanced pursuant to
the terms and conditions of that certain Loan and Security Agreement dated as of
even date herewith (as the same may be amended, supplemented, extended,
modified, substituted or consolidated, the “Loan Agreement”) by and between
Borrower and Lender. This Note evidences the Loan. Payment of this Note is
governed by the Loan Agreement, the terms of which are incorporated herein by
express reference as if fully set forth herein. Capitalized terms used and not
otherwise defined herein shall have the meaning given to them in the Loan
Agreement.

1.               Interest. The principal amount hereof outstanding from time to
time shall bear interest until paid in full at the Floating Rate, Eurodollar
Rate, or the rate to apply upon the occurrence of a default per Section 3.06(c)
of the Loan Agreement (the “Default Rate”). Interest shall be computed based on
a 360-day year and charged for the actual number of days elapsed.

2.               Monthly Payments. Commencing on July 5, 2014, and each Monthly
Payment Date thereafter until the Loan has been repaid in full, interest on the
Loan shall be payable monthly in arrears in the amount of all interest accrued
and unpaid. All payments on account of the indebtedness evidenced by this Note
shall be made to Lender not later than 2:00 p.m. Central time on the day when
due in lawful money of the United States and shall be first applied to late
charges, costs of collection or enforcement and other similar amounts due, if
any, under this Note and any of the other Loan Documents, then to interest due
and payable hereunder and the remainder to principal due and payable hereunder.

3.               Principal Payments. Borrower shall also make partial principal
payments, if applicable, at such times and in such amounts as are set forth in
Section 3.13 of the Loan Agreement. Borrower hereby acknowledges and agrees that
if such principal payments will not be sufficient to repay the Loan by the
Maturity Date, a balloon payment of all outstanding principal, together with
accrued and unpaid interest will be due upon maturity of this Note, whether by
acceleration or otherwise.

1

 

4.               Maturity Date. The indebtedness evidenced hereby shall mature
on the Maturity Date. On the Maturity Date, the entire outstanding principal
balance hereof, together with accrued and unpaid interest and all other sums
evidenced by this Note, shall, if not sooner paid, become immediately due and
payable.

5.               Default. Upon the occurrence of any of the following events, at
the election of Lender, the entire unpaid principal balance of this Note,
together with all accrued but unpaid interest thereon and all other sums or
charges due hereunder or secured by or required to be paid by Borrower under any
of the Loan Documents, shall become immediately due and payable:

(a)             If Borrower fails to pay in full any principal of the Loan when
due; or

(b)            If Borrower fails to pay in full any interest on the Loan or any
fees or any other amounts due under the Loan Documents (other than principal)
when due and such failure continues unremedied for a period of five (5) days
after the due date thereof; or

(c)             If Borrower fails make any other payment or deposit required
hereunder or under any of the other Loan Documents within the period set forth
in Loan Documents, or if no period is set forth in the Loan Documents, then
within ten (10) Business Days after demand therefor; or

(d)            If an Event of Default occurs under the Loan Agreement or any of
the other Loan Documents which is not cured within any applicable cure period.

Except as otherwise provided in the Loan Documents and to the extent permitted
by applicable law, notice of such election by Lender is hereby expressly waived
as part of the consideration for this Loan. Nothing contained herein shall be
construed to restrict the exercise of any other rights or remedies granted to
Lender hereunder or under any of the other Loan Documents upon the failure of
Borrower to perform any provision hereof or of any of the other Loan Documents.

6.               Default Rate; Late Charge. Regardless of the interest rate then
in effect under the Loan Agreement, in the event (i) the principal balance
hereof is not paid when due whether by acceleration or upon the Maturity Date,
or (ii) an Event of Default occurs, then the principal balance hereof shall bear
interest from and thereafter at the Default Rate. In addition, for any
installment of principal and/or interest (exclusive of the payment due upon the
Maturity Date) which is not paid on or before ten (10) days following the due
date thereof, the late payment charge described in Section 3.11(c) of the Loan
Agreement shall be due and payable to the holder of this Note upon written
demand to cover the extra expense involved in handling delinquent payments.

7.               Binding Effect. This Note shall be binding upon Borrower, its
successors and permitted assigns, whether expressed or not, and each owner and
holder from time to time of this Note.

2

 

8.               Time is of the Essence. Time is of the essence as to Borrower’s
performance and observances of all obligations and time periods applicable to
Borrower pursuant to this Note.

9.               Borrower Waivers. To the extent permitted by applicable law,
Borrower hereby waives demand, presentment for payment, protest, notice of
protest, notice of nonpayment and any and all lack of diligence or delays in
collection or enforcement of this Note or the other Loan Documents, except as
may be expressly set forth in the Loan Documents, and expressly consents to any
extension of time of payment hereof, or waivers that may be granted by Lender
with respect to the payment or other provisions of this Note, and to any
substitution, exchange or release of the collateral, or any part thereof, with
or without substitution, and agrees to the addition or release of any party
primarily or secondarily liable hereunder or of any of the security for this
Note, acceptance of other parties to be liable for any of the indebtedness
evidenced hereby or under the other Loan Documents or of other security
therefor, or any other indulgence or forbearance which may be made, without
notice to any party and without in any way affecting the liability of any party.

Borrower hereby waives and renounces for itself, its successors and assigns, all
rights to the benefits of any statute of limitations and any moratorium,
reinstatement, marshalling, forbearance, valuation, stay, extension, redemption,
appraisement, or exemption and homestead laws now provided, or which may
hereafter be provided, by the laws of the United States and of any state thereof
against the enforcement and collection of the obligations evidenced by this
Note.

10.            Cumulative Rights. No delay on the part of the holder of this
Note in the exercise of any power or right under this Note, or any of the other
Loan Documents, shall operate as a waiver thereof, nor shall a single or partial
exercise of any other power or right. Enforcement by the holder of this Note or
any security for the payment thereof shall not constitute any election by it of
remedies so as to preclude the exercise of any other remedy available to it.

11.            Governing Law. This Note shall be construed and enforced in
accordance with the Laws of the State of Illinois without reference to the
choice of law or conflicts of law principles of that State.

12.            Lender’s Costs. If this Note is not paid when due, whether at
maturity or by acceleration or otherwise, or if an Event of Default occurs under
any of the Loan Documents, Borrower promises to pay all actual costs of
collection incurred by Lender, including without limitation reasonable
attorneys’ fees to the fullest extent not prohibited by applicable law, and all
third party out-of-pocket expenses incurred in connection with the protection or
realization of any collateral, whether or not suit is filed hereon or on any
instrument granting a security interest.

3

 

13.            Compliance with Applicable Law. The parties hereto intend and
believe that each provision in this Note comports with all applicable local,
state and federal laws and judicial decisions. However, if any provision or
provisions, or if any portion of any provision or provisions, in this Note is
found by a court of law to be in violation of any applicable Laws or public
policy, and if such court should declare such portion, provision or provisions
of this Note to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that such portion, provision or
provisions shall be given force to the fullest possible extent that they are
legal, valid and enforceable, that the remainder of this Note shall be construed
as if such illegal, invalid, unlawful, void or unenforceable portion, provision
or provisions were not contained herein, and that the rights, obligations and
interest of Borrower and the holder or holders hereof under the remainder of
this Note shall continue in full force and effect.

14.            WAIVER OF JURY TRIAL; JURISDICTION, VENUE, SERVICE. BORROWER
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, AND LENDER BY ITS ACCEPTANCE HEREOF, EACH WAIVES THE RIGHT OF
A JURY TRIAL IN EACH AND EVERY ACTION ON THIS NOTE OR ANY OF THE OTHER LOAN
DOCUMENTS, IT BEING ACKNOWLEDGED AND AGREED THAT ANY ISSUES OF FACT IN ANY SUCH
ACTION ARE MORE APPROPRIATELY DETERMINED BY THE COURTS. WITH RESPECT TO ANY
SUIT, ACTION OR PROCEEDINGS RELATING TO THIS NOTE (EACH, A “PROCEEDING”),
BORROWER AND LENDER IRREVOCABLY (A) SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS HAVING JURISDICTION IN THE COUNTY OF COOK, AND STATE OF
ILLINOIS, AND (B) WAIVE ANY OBJECTION WHICH SUCH PARTY MAY HAVE AT ANY TIME TO
THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY
CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER
WAIVE THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES
NOT HAVE JURISDICTION OVER SUCH PARTY, PROVIDED THAT LENDER SHALL ALSO HAVE THE
RIGHT TO BRING AN ACTION IN SUCH OTHER JURISDICTION AS SHALL BE REQUIRED TO
ENFORCE THE LOAN DOCUMENTS OR THE LIENS OR SECURITY THEREUNDER. NOTHING IN THIS
NOTE SHALL PRECLUDE LENDER FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION
NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE
THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION. BORROWER FURTHER AGREES
AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR
UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN ANY ILLINOIS
STATE OR UNITED STATES COURT MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, DIRECTED TO BORROWER AT THE ADDRESS INDICATED SET FORTH IN
THE LOAN AGREEMENT, AND SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT
THAT IF BORROWER SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED
COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.

4

 

15.            Miscellaneous.

(a) If Borrower consists of more than one person, each shall be jointly and
severally liable to perform the obligations of Borrower under this Note.

(b) All personal pronouns used herein, whether used in the masculine, feminine
or neuter gender, shall include all other genders; the singular shall include
the plural and vice versa.

(c) Titles of articles and sections are for convenience only and in no way
define, limit, amplify or describe the scope or intent of any provisions hereof.

[Signature Page to Follow]

 

 

5

 

Borrower has executed and delivered this Note as of the day and year first set
forth above.

  BORROWER:      

IREIT MANSFIELD POINTE, L.L.C., a

Delaware limited liability company

            By:

Inland Real Estate Income Trust, Inc., a

Maryland corporation, its sole member

              By: /s/ Mary J. Pechous     Name: Mary J. Pechous     Title:
Assistant Secretary

 

 

 

6